Citation Nr: 0734941	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-14 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  He died on October [redacted], 2003.  The appellant 
is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an May 2004 rating decision issued in June 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, inter alia, 
denied service connection for the cause of the veteran's 
death and denied entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. 
§ 1318. 


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2003.  The certificate of 
death lists gram negative sepsis as the immediate cause of 
death and acute myelogenous leukemia as an underlying cause 
of death.
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for amputation of the left leg with involvement 
above the knee at 60 percent, multiple scars from a right 
thigh fragment wound at 30 percent, rediduals of a shell 
fragment wound and fracture right ulna at 20 percent, scars 
of the right knee medial malleolus and the scrotum at a 
noncompensable disability rating and hepatitis C virus at a 
noncompensable disability rating. 

4.  There is no competent medical evidence that links the 
fatal gram negative sepsis or acute myelogenous leukemia to 
an incident or event in service or to the veteran's service-
connected disabilities.  

5. The veteran was not rated as totally disabled due to 
service-connected disability for 10 continuous years 
immediately preceding death.


CONCLUSION OF LAW

1.  The veteran's fatal gram negative sepsis or acute 
myelogenous leukemia were not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in service, nor may leukemia be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2007).   

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§  
1310, 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§  3.5, 3.22, 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, January 2004, March 2004, May 2005 and October 
2005 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with such notice.  However, since service 
connection for the veteran's cause of death is being denied 
in the present case, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra, in deciding this issue.  

The appellant has not alleged any prejudice with respect to 
the timing of any notification, nor has any been shown.  The 
Board finds that the purpose behind these notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

The veteran's service medical records, VA medical records, 
non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran died on October [redacted], 2003.  The certificate of 
death lists gram negative sepsis as the immediate cause of 
death and acute myelogenous leukemia as an underlying cause 
of death.  He was service-connected for amputation of the 
left leg with involvement above the knee at 60 percent, 
multiple scars from a right thigh fragment wound at 30 
percent, residuals of a shell fragment wound and fracture 
right ulna at 20 percent, scars of the right knee medial 
malleolus and the scrotum at a noncompensable disability 
rating and hepatitis C virus at a noncompensable disability 
rating.  The appellant, who was married to the veteran at the 
time of his death, contends that the blood transfusions the 
veteran received when his left leg was amputated were 
contaminated with leukemia and eventually led to his death, 
and that his cause of death should therefore be service-
connected.

Service medical records do not reflect any treatment for or 
diagnosis of leukemia.  In addition, there is no evidence of 
treatment, manifestation, or diagnosis of leukemia within one 
year of the veteran's discharge from active duty.  

VA and private medical records since service reflect ongoing 
treatment for the veteran's service-connected disabilities.  
It appears that the veteran was diagnosed with acute 
myelogenous leukemia in late 2002.  The veteran's October 
2003 expiration summary by a private physician indicates that 
the veteran had received approximately six weeks of 
chemotherapy.  The treating physician noted his past medical 
history included hypertension, history of hepatitis c, and 
status post above-knee amputation from a war injury of the 
left leg.  He was to have a platelet transfusion, but upon 
arrival to the hospital on October [redacted], 2003, the staff 
observed his deterioration and admitted him in the emergency 
room.  He died the next day.  The cause of death was noted to 
be sepsis as a result of acute myelogenous leukemia.

The record contains private medical records reflecting 
treatment of the veteran's acute myolegenous leukemia.  
However, none of the examiners link the veteran's fatal 
sepsis or acute myolegenous leukemia with an incident or 
event in service, including blood transfusions the veteran 
received in service while treating his left leg injury and 
subsequent above the knee amputation, or to a service-
connected disability.  

There is no competent medical evidence in the record linking 
the veteran's fatal sepsis or acute myelogenous leukemia with 
the veteran's period of active duty.  Service medical records 
do not reflect treatment or a diagnosis of leukemia and there 
is no medical opinion linking the veteran's fatal sepsis or 
acute myelogenous leukemia to his active duty.  Without such 
evidence, there is no basis upon which to establish service 
connection for the cause of death. 

The Board notes that presumptive service connection is 
available for leukemia if manifested to a compensable degree 
with in one year of his discharge from service.  However, the 
veteran was not diagnosed with acute myelogenous leukemia 
until almost 50 years after service.  Presumptive service 
connection would also be warranted if the veteran was a 
radiation-exposed veteran and he had leukemia which 
manifested to a compensable degree at any time after his 
discharge from service; however, there is no evidence in the 
record that the veteran qualifies as a radiation-exposed 
veteran.  Therefore, service connection for the veteran's 
fatal acute myelogenous leukemia and resulting sepsis is not 
warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the veteran's fatal gram 
negative sepsis or acute myelogenous leukemia is denied as 
the evidence fails to establish that the veteran's conditions 
were related to service or a service-connected disability.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a 'deceased 
veteran' in the same manner as if the death were service-
connected.  A 'deceased veteran' for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  The appellant would also be 
eligible if the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was receiving compensation at the 100 percent 
rate from January 2000, which was less than the 10-year 
period immediately preceding his death in October 2003.  The 
veteran's service connected disabilities, amputation of the 
left leg with involvement above the knee, multiple scars from 
a right thigh fragment wound, residuals of a shell fragment 
wound and fractured right ulna, scars of the right knee 
medial malleolus and the scrotum and hepatitis C were rated 
at a combined disability rating of 80 percent.  The facts of 
this case are not in dispute and the law is dispositive; 
accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is not warranted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


